DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 6, 16, 18-21, 25-28 and 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/179388 (SEARS hereinafter) in view of WO 2015/177046 (MIRONOV hereinafter).
Regarding claims 1, 25, 26, 27 and 34, SEARS teaches an electrically heated aerosol-generating article (Fig. 3) comprising: a casing (216) and a plurality of aerosol-generating particles arranged in the casing (425), wherein the aerosol-generating particles of the plurality of aerosol-generating particles comprises a core of susceptor material, specifically metal, which core of susceptor material is coated with aerosol-forming substrate, specifically glycerin (page 23, line 20- page 24, line 4), wherein the plurality of particles forms more than one aerosol-generating pellet (500 or 460), wherein the casing comprises a longitudinal shape having a longitudinal axis, wherein the more than one aerosol-generating pellets are arranged at a distance to each other along the longitudinal axis of the casing (lines 6-8 on page 29 and page 32, lines 29-31). 
SEARS does not expressly teach that the article is inductively heatable and that the susceptor material comprises ferromagnetic material.
 MIRONOV teaches an inductively heated aerosol-generating system wherein the susceptor element is ferromagnetic (page 1, lines 31-36). It would have been obvious for one of ordinary skill in the art at the time of filing to have made the article of SEARS inductively heated as taught by MIRONOV rather than electrically heated because inductive heating has the advantage that no electrical contacts need be formed between the cartridge and the device, and the heating element need not be electrically joined to any other components, eliminating the need for solder or other bonding elements (MIRONOV, page 2, lines 3-11). 
SEARS does not expressly teach that the distance between adjacent pellets of the more than one aerosol-generating pellet is between 1 and 9 mm. However, SEARS does teach that the thickness of separating element 450 is typically from about less than 1 mm up to about 10 mm (page 30, lines 1-4). Thus, it would have been obvious for one of ordinary skill in the art at the time of the invention to have made the distance between adjacent pellets about 1 mm and about 10 mm because that is the thickness of a separating element (such as 450), with a reasonable expectation of success and predictable results. 
Regarding the new limitation, “pre-formed,” this is not defined in the specification and does not add structural limitations to the pellet, thus this limitation does not impart patentable weight to the claim.   
Regarding claims 4 and 5, SEARS teaches that the casing is cylindrical (Fig. 3 and 4) comprises two ends (450 and 475) and wherein one of the ends (450) is a high temperature resistant plastic (line 9-10 on page 30), which is pierceable. 
Regarding claim 6, SEARS teaches that the casing is plastic (lines 7-10 on page 30). 
Regarding claims 16 and 28, SEARS teaches that the pellets have at least about 95 percent of maximum fill with beads and/or other suitable elements because it is advantageous to avoid large open pockets within the aerosol generation arrangement (page 28, lines 13-17). Thus, it is interpreted that the pellets are within the porosity range of between 0.2 and 0.35, or in the alternative, given the teachings of the maximum fill of the pellet by SEARS, it would have been obvious for one of ordinary skill in the art at the time of the invention to have optimized the porosity with a reasonable expectation of success and predictable results. 
Regarding claim 18 and 30, SEARS teaches that at least one of the pellets comprises different types of aerosol-generating particles, which differ in shape of the particles (page 25, line 25-page 26, line 5).
Regarding claim 19, SEARS teaches that the particles are granule shaped, flake shaped or fiber shaped (page 25, lines 28-31 and page 24, line 4), thus it would have been obvious for one of ordinary skill in the art at the time of filing to have made the core of the particles granule shaped, flake shaped or fiber shaped with a reasonable expectation of success and predictable results. 
Regarding claim 20, SEARS does not explicitly state that the core of the susceptor material comprises multiple aerosol-forming substrate coatings. However, the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04 VI B. It would have been obvious for one of ordinary skill in the art at the time of filing to have included multiple aerosol-forming substrate coatings with a reasonable expectation of success and predictable results.
Regarding claim 21, SEARS does not expressly teach the volumetric ratio of an amount of susceptor material to an amount of aerosol-forming substrate. However, it would have been obvious to try various volumetric ratios of an amount of susceptor material to an amount of aerosol-forming material, given that there is a finite number of potential volumetric ratios that are possible for an aerosol-generating particle that comprises a core of susceptor material and a coating of an aerosol-generating substrate, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success and predictable results. See MPEP 214S E.
Regarding claim 31, SEARS teaches that the casing can be constructed of any suitable material including metal or plastic (page 31, lines 11-12). Cardboard is a suitable material, substitutable with plastic for forming a tubular housing, with a reasonable expectation of success and predictable results. 
Regarding claim 32, SEARS teaches that the outer dimensions of the casing correspond to the outer dimensions of the aerosol-generating article (Fig. 8). 
Regarding claim 33, SEARS teaches that it may be preferred that the metal foil extends over (i.e., at least partially overlaps) the first separating element 450 (page 30, lines 24-26). 
Regarding claim 35, the limitation “wherein the more than one aerosol-generating pellet are each obtained by pelletizing a portion of the plurality of aerosol-generating particles” is a product-by-process limitation. The courts have held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113 I. 
Regarding the limitation that the pellet is a “mechanically stable product”, the pellet taught by modified Sears is a mechanically stable product since it can be directly used as consumable in an inductive heating device (page 9, lines 10-12).  

Claims 17 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over SEARS in view of MIRONOV as applied to claim 1 above, and further in view of US 5105831 (BANERJEE hereinafter).
Regarding claims 17 and 29, SEARS teaches that the pellets have a tubular form (Figures 3 and 4). 
SEARS does not expressly teach the dimensions of the pellets.
BANERJEE teaches an aerosol-generating article (Fig. 1) comprising a casing (12) and a plurality of aerosol-generating particles arranged in the casing (22), wherein the particles comprise a core of susceptor material (carbon particles) coated or impregnated with an aerosol forming material, such as glycerin (col. 7, lines 30-35). The plurality of particles form a pellet (Fig. 1). BANERJEE teaches that the pellet has a tubular form having a diameter of about 2- about 8 mm, and a length of about 5 to about 50 mm (col. 14, lines 42-49). It would have been obvious for one of ordinary skill in the art at the time of filing to have applied the dimensions of the pellet disclosed in BANERJEE, another aerosol-generating article, to the pellet of SEARS with a reasonable expectation of success and predictable results. 

Response to Arguments
Applicant's remaining arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Regarding the argument that the independent Claim 1 is hereby amended to recite "more than one pre-formed aerosol-generating pellet" and thus define over the softly compacted particles disclosed in Sears. The Examiner respectfully disagrees. Regarding the new limitation, “pre-formed,” this is not defined in the specification and does not add structural limitations to the pellet, thus this limitation does not impart patentable weight to the claim.   
Regarding the argument that Sears is not disclosing or suggesting multiple arrangements of separate pluralities of aerosol-generating elements in a single casing, the Examiner respectfully disagrees. Sears teaches that the plurality of particles forms more than one aerosol-generating pellet (500 or 460), wherein the casing comprises a longitudinal shape having a longitudinal axis, wherein the more than one aerosol-generating pellets are arranged at a distance to each other along the longitudinal axis of the casing (lines 6-8 on page 29). Sears also states that the elongate tubular body 525 may thus be further configured to receive the aerosol-generating element(s) 425 and to cooperate with the opposed end members 550, 575 to contain the aerosol-generating element(s) 425 therein. The assembled cartridge 500 may thus be configured to be received as a unit (forming the second aerosol generation arrangement 400) by the outer body or tubular member 216 of the cartridge body 200 (page 32, lines 29-31).
Regarding the argument that Sears does not disclose or suggest that the “pellets of the more than one aerosol-generating pellet are arranged at a distance to each other along the longitudinal axis of the casing," as required by Claim 1, the Examiner respectfully disagrees. The spacer elements or separating elements (450, 475) are located between the pellets (lines 1-5 on page 31) when there are multiple adjacent pellets (lines 6-8 on page 29), which serve to keep the pellets, when there are multiple adjacent pellets, at a distance. 
Regarding the argument that neither Mironov nor Sears disclose heating the particles/content of the cartridge from inside the particles and thus there is no teaching or suggestion in the cited references to replace the heat transfer material in the particles of Sears with ferromagnetic material, the Examiner respectfully disagrees. First, there is no limitation directed to heating the particles from inside the particles. Second, it would have been obvious for one of ordinary skill in the art at the time of filing to have made the article of SEARS inductively heated as taught by MIRONOV rather than electrically heated because inductive heating has the advantage that no electrical contacts need be formed between the cartridge and the device, and the heating element need not be electrically joined to any other components, eliminating the need for solder or other bonding elements (MIRONOV, page 2, lines 3-11). SEARS teaches an electrically heated aerosol-generating article (Fig. 3) comprising aerosol-generating particles wherein the particles comprises a core of susceptor material, specifically metal, which core of susceptor material is coated with aerosol-forming substrate, specifically glycerin (page 23, line 20- page 24, line 4). 
Regarding the argument that the cartridge portion 200 of Sears comprises two aerosol-generating arrangements; a first aerosol-generating arrangement 212 and a second aerosol-generating arrangement 400 heated by the single, centrally arranged heating element 240. The Applicant asks why would a skilled person arrange a heating element only in the second heating arrangement 400 as suggested by the proposed modification to Sears. The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Sears does not expressly teach that the article is inductively heatable and that the susceptor material comprises ferromagnetic material. Mironov is relied upon to teach an inductively heated aerosol-generating system wherein the susceptor element is ferromagnetic (page 1, lines 31-36). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        


/GALEN H HAUTH/Primary Examiner, Art Unit 1742